Citation Nr: 1103508	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO.  08-16 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to VA compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of a nerve injury involving the 
left upper extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to November 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in April 2007 by the 
VARO in Huntington, West Virginia, denying entitlement to VA 
compensation under 38 U.S.C.A. § 1151 for an injury to the 
cutaneous branch of the left median nerve.  On the basis of 
persuasive medical evidence and the Veteran's specific request, 
the issue on appeal is recharacterized as entitlement to VA 
compensation under 38 U.S.C.A. § 1151 for residuals of a nerve 
injury affecting the left upper extremity.  

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in July 2009, a transcript 
of which is of record.  At such hearing, the Veteran submitted 
additional documentary evidence along with a written, signed 
waiver for its initial consideration by the RO. 


FINDING OF FACT

The Veteran sustained additional disability involving a complex 
regional pain syndrome of the distal radial field of the left arm 
as a direct result of a VA blood draw by VA in June 2005, an 
event not reasonably foreseeable in connection with that 
procedure.  


CONCLUSION OF LAW

The criteria for entitlement to VA compensation under 38 U.S.C.A. 
§ 1151 for a complex regional pain syndrome of the distal radial 
field of the left arm have been met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As the disposition herein reached is favorable to the appellant, 
the need to discuss the VA's efforts to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), as codified in the United States Code, its 
implementing regulations, or the body of law interpretive 
thereof, is obviated.

Where a veteran has an additional disability resulting from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospital care, medical 
or surgical treatment, or an examination by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service- connected.  38 
U.S.C.A. § 1151.

For claims filed on or after October 1, 1997, as in this case 
where the § 1151 claim was received by VA in August 2006, the 
claimant must show that VA examination or treatment resulted in 
additional disability or death and that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on VA's 
part in furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which was 
not reasonably foreseeable.  38 U.S.C.A. § 1151; see VAOPGCPREC 
40-97, 63 Fed. Reg. 31263 (1998).

By changes effectuated as of September 2, 2004, 38 C.F.R. § 3.358 
was rendered applicable only to claims received by VA prior to 
October 1, 1997.  See 69 Fed. Reg. 46433 (2004).  The provisions 
of 38 C.F.R. § 3.361 were promulgated for review of claims 
received on and after October 1, 1997.  Id.  

Claims based on additional disability due to hospital care, 
medical or surgical treatment, or examination must meet the 
causation requirements of 38 C.F.R. § 3.361(c), (d).  38 C.F.R. 
§ 3.361(c).  The proximate cause of disability is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. 
§ 3.361(d).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability, 
it must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability (as explained in § 3.361(c)), and: (i) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).

To determine whether there was informed consent, VA will consider 
whether the health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Id.  Minor deviations from 
the requirements of 38 C.F.R. § 17.32 of this chapter that are 
immaterial under the circumstances of a case will not defeat a 
finding of informed consent.  Id.  Consent may be express (i.e., 
given orally or in writing) or implied under the circumstances 
specified in 38 C.F.R. § 17.32(b) of this chapter, as in 
emergency situations.  Id.

Whether the proximate cause of a veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be 
completely unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to be 
an ordinary risk of the treatment provided.  In determining 
whether an event was reasonably foreseeable, VA will consider 
whether the risk of that event was the type of risk that a 
reasonable health care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. 
§ 17.32.  Id.

Under 38 C.F.R. § 17.32, except as otherwise provided in that 
regulation, all patient care furnished under title 38 U.S.C. 
shall be carried out only with the full and informed consent of 
the patient or, in appropriate cases, a representative thereof.  
In order to give informed consent, the patient must have 
decision-making capacity and be able to communicate decisions 
concerning health care.  If the patient lacks decision-making 
capacity or has been declared incompetent, consent must be 
obtained from the patient's surrogate.  Practitioners may provide 
necessary medical care in emergency situations without the 
patient's or surrogate's express consent when immediate medical 
care is necessary to preserve life or prevent serious impairment 
of the health of the patient or others and the patient is unable 
to consent and the practitioner determines that the patient has 
no surrogate or that waiting to obtain consent from the patient's 
surrogate would increase the hazard to the life or health of the 
patient or others.  In such circumstances consent is implied.  38 
C.F.R. § 17.32(b)

Under 38 C.F.R. § 17.32(c), an informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner, who has primary responsibility for 
the patient or who will perform the particular procedure or 
provide the treatment, must explain in language understandable to 
the patient or surrogate the nature of a proposed procedure or 
treatment; the expected benefits; reasonably foreseeable 
associated risks, complications or side effects; reasonable and 
available alternatives; and anticipated results if nothing is 
done.  The patient or surrogate must be given the opportunity to 
ask questions, to indicate comprehension of the information 
provided, and to grant permission freely without coercion.  The 
practitioner must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate may 
withhold or revoke his or her consent at any time.

Under 38 C.F.R. § 17.32(d), an informed consent must be 
appropriately documented in the medical record.  In addition, 
signature consent is required for all diagnostic and therapeutic 
treatments or procedures that: (i) Require the use of sedation; 
(ii) require anesthesia or narcotic analgesia; (iii) are 
considered to produce significant discomfort to the patient; (iv) 
have a significant risk of complication or morbidity; (v) require 
injections of any substance into a joint space or body cavity; or 
(vi) involve testing for human immunodeficiency virus.

It is Veteran's contention, as set forth in writing and in sworn 
hearing testimony before the Board in July 2009, that he suffered 
a nerve injury to his left arm as a direct result of the VA's 
negligence in the conduct of a blood draw on June 20, 2005, at a 
VA medical facility.  He alleges that he sought VA medical 
assistance just days after the incident for evaluation and 
treatment of his left arm pain and stiffness and that, although 
there has been some improvement in the level of his symptoms with 
prescribed treatment, his nerve damage is permanent.  

Such allegations are accompanied by VA medical records indicating 
that, as contended, the Veteran was seen at the VA Medical Center 
in Beckley, West Virginia, on June 20, 2005, for evaluation of 
knee and shoulder pain and lung pathology associated with 
pneumoconiosis.  Blood was taken on that date and subsequently 
analyzed, but there is no indication in the records that any 
informed consent protocol was undertaken in advance of the blood 
draw.  

Four days following the aforementioned blood draw, the Veteran 
sought VA medical assistance for complaints of left arm pain and 
tight arm muscles and a clinical assessment of a normal arm was 
entered.  Further evaluation in August 2005 indicated complaints 
of a two-month history of radial wrist, thumb, and index finger 
pain, without any antecedent injury in the affected area.  
Examination showed that the radial portion of the left wrist was 
tender to palpation and testing for pain was positive.  The 
assessments were of deQuervain's tenosynovitis and degenerative 
joint disease.  Additional evaluation in October 2005 showed 
sensory loss in the left thumb and index finger, as well as 
weakness of the left hand; the nail of the left index finger was 
atrophic.  

A VA outpatient note compiled in January 2006 includes a notation 
that the Veteran's left hand paresthesia was improving by 
history.  Continuing complaints regarding left hand deficits were 
made known in July 2006, and in September 2006, it was set forth 
that the Veteran had left C-6 neuritis, which he associated with 
a blood draw.  The Veteran was thereafter referred for evaluation 
by a VA neurologist, with examination in November 2006 leading 
the examining neurologist to conclude as follows:

It appears that this man had an injury to the radial 
nerve resulting in primarily sensory changes in the 
left thumb and index finger, with dysesthesias and 
allodynia.  

An electromyogram and nerve conduction velocity testing in 
January 2007 were judged to be normal and in the opinion of the 
neurologist conducting those tests, there was no 
electrophysiologic evidence to support a focal neuropathy, 
including radial neuropathy or left cervical radiculopathy.  
Clinical evidence was at that time noted to include dystrophic 
changes involving the nail of the left index finger, and in light 
thereof and clinical symptomatology, such raised the possibility 
of a complex regional pain syndrome, type I, in the opinion of 
the neurologist.  

The Veteran's treating neurologist noted in March 2007 that the 
prior diagnostic studies showed no major neuropathic findings, 
but that despite the absence of pathology on that testing that 
the clinical manifestations of burning and tingling pain, marked 
atrophy and flaking of the left index fingernail, and reduced 
sensation to light touch over the dorsum of the left hand along 
the radial distribution, were consistent with a complex regional 
pain syndrome, type I, affecting the distal radial field of the 
left arm.  In the absence of significant improvement in his 
symptoms with the current dose of gabapentin, a higher dose of 
the same drug was prescribed.  Subsequent medication changes to 
Neurotonin and then to Lyrica were effectuated, with continuation 
of the burning and tingling of the left hand and atrophic nail 
and skin changes.  A left stellate ganglion block was thereafter 
undertaken with some improvement in the clinical symptoms 
resulting.  

A VA examination was undertaken in March 2007, with clinical 
evaluation demonstrating the loss of pain and touch sensations of 
the left index finger, thumb, and upper portion of the wrist.  
Grip strength was weak.  The diagnosis was of an injury to the 
cutaneous branch of the left median nerve (forearm).  The 
examining physician offered the following opinion:

Phlebotomists have been drawing blood every day for 
many veterans.  This is a rare incident and our 
veteran is unfortunate.  This is not carelessness, 
negligence, lack of proper skill, error or (sic) 
judgment or instance of fault on the part of the 
department in furnishing the hospital, medical, or 
surgical treatment.  Therefore, I cannot resolve 
this issue without resorting to mere speculation.  

In a medical progress note, dated in April 2008, the Veteran's 
attending VA neurologist indicated that he suspected that the 
Veteran had a radial nerve injury in the antecubital space, 
possibly secondary to a needle stick from a blood draw.  
Improvement in the Veteran's pain level and certain other aspects 
was noted.  

Review of record indicates that there is evidence both for and 
against entitlement to VA compensation under 38 U.S.C.A. § 1151 
for a nerve injury of the left upper extremity.  The Board 
initially notes that the more persuasive evidence from the 
medical professionals attending to the Veteran, including various 
neurologists, is that there is a radial nerve injury consistent 
with a complex regional pain syndrome, as opposed to the 
cutaneous branch of the left median nerve as noted by the VA 
examiner in March 2007, which is not otherwise substantiated.  
Moreover, the Veteran's account of the June 2005 blood draw and 
the problems experienced by him at that time and in the immediate 
period following the incident, as well as the absence of any 
pertinent antecedent injury, is uncontradicted.  His testimony as 
to the occurrence of the events surrounding the venipuncture at 
issue, as well as the neurological symptoms and manifestations 
that occurred contemporaneous with the blood draw and thereafter, 
is competent, credible, and persuasive.  The Veteran's treating 
medical professionals have not specifically attributed his blood 
draw to his complex regional pain syndrome, but it is a 
reasonable inference that such is the case based on references in 
the clinical reports of his attending neurologists.  

The Board takes note of the VA examiner's conclusion in March 
2007 as to the absence of any VA fault or negligence in the June 
2005 blood draw, but also observes that the examiner offered no 
ultimate opinion based on his perception that an opinion could 
not be furnished without resort to speculation.  Here, there is 
no indication of a preexisting condition or injury, and the 
chronology of events as set forth by the record is entirely 
consistent with the VA phlebotomist's failure in June 2005 to 
properly locate the Veteran's vein and in striking by mistake a 
peripheral nerve.  This is akin to a concept in the law, or 
rather a rule of evidence in the area of tort law, known as res 
ipsa loquitor, meaning the thing speaks for itself, and utilized 
in actions for injury by negligence in which the happening itself 
is accepted as proof.  

The Board, too, is mindful that the VA examiner in March 2007 did 
express an opinion as to the rarity of adverse consequences 
involving venipunctures and his characterization of the Veteran 
as "unfortunate," in an apparent reference to the fact that his 
plight was one suffered by only a statistically very small group.  
To that end, the proximate cause of the additional disability 
suffered in this instance was an event which was not reasonably 
foreseeable by the Veteran or the VA phlebotomist and for which 
no specific consent was given in connection with the June 2005 
blood draw as to the potential of resulting, permanent 
neurological damage.  

In sum, the evidence supporting entitlement to VA compensation 
under 38 U.S.C.A. § 1151 for a complex regional pain syndrome, 
type I, affecting the distal radial field of the left arm, 
outweighs evidence to the contrary.  To that extent, the benefit 
sought on appeal is allowed.  38 U.S.C.A. § 5107(b); see also, 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

VA compensation under 38 U.S.C.A. § 1151 for a complex regional 
pain syndrome, type I, affecting the distal radial field of the 
left arm is granted.  



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


